IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 5, 2009
                                     No. 08-30527
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MICHAEL TERRANCE PRATHER

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 5:07-CR-50087-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Michael Terrance Prather pleaded guilty to a single count indictment
charging him with being a felon in possession of two Ruger firearms. Prather
has appealed his sentence, contending that the district court erred by denying
the Government’s motion to reduce his offense level by one level pursuant to
U.S.S.G. § 3E1.1(b). Prather contends that the district court did not have the
discretion to deny the reduction under the circumstances of this case.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30527

      Because Prather’s arguments in the district court were not sufficient to
put the district court on notice of the basis of the argument he has raised on
appeal, our review is for plain error. See United States v. Duhon, 541 F.3d 391,
396 (5th Cir. 2008).    Although we have concluded that the district court
committed a clear or obvious error, see United States v. Outlaw, 319 F.3d 701,
705-09 (5th Cir. 2003), and United States v. Tello, 9 F.3d 1119, 1123-28 (5th Cir.
1993), and that Prather’s substantial rights were affected, see United States v.
Price, 516 F.3d 285, 289 (5th Cir. 2008), we decline to exercise our discretion to
correct the error because the error did not affect the fairness or integrity of the
judicial proceedings in light of Prather’s obstruction of justice. See Duhon, 541
F.3d at 396. The judgment is AFFIRMED.




                                        2